Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 17-46 are pending
Claims 17-33, and 39-46 are withdrawn
Claims 34-38 are under examination

Election/Restrictions
Applicant’s election of the following invention in the reply filed on 9/23/2022 is acknowledged.  
Applicant's election with traverse is acknowledged.  The traversal is on the ground(s) that the prior art of Stefanescu does not teach the elected invention, wherein the claimed molecule binds GalNAc. 
This is not found persuasive because the examiner was able to provide art which satisfied the limitations of product of group III, thereby demonstrating that the special technical feature lacks novelty.  Furthermore, group I, claim 17 does not require GalNAc to be bound, only a GalNAc binding domain “capable” of binding GalNAc, which is exactly what is taught by Stefanescu with respect to the DNA fragment that encodes the ASPG binding domain for GalNAc. Therefore, a lack of unity exists between the restricted groups.
The requirement is still deemed proper and is therefore made FINAL.
Group III, claims 34-38, drawn to a molecule with GalNAc comprising a transcription product, a DNA-puromycin linker, a puromycin, and a GalNAc binding domain.
Claims 17-33 and 39-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Objection to Drawings
Figure 3 of the Specification does not conform to standards as “readable and reproducible for publication purposes” as set forth in MPEP § 507 (see also 37 CFR 1.84(b)).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 34 is objected to because it is dependent on withdrawn Claim 17. Claim 34 and Claim 17 are directed to structurally distinct products (i.e., a DNA versus a RNA-DNA-puromycin-peptide hybrid molecule), and if the product of Claim 34 is eventually found allowable, the product of Claim 17 would not necessarily require all the limitations of the allowable product claim.  
Claims 37 and 38 are objected to for the following formalities: instant claims use the abbreviation “GalNacs”, which is not consistent with previously presented abbreviation “GalNAcs”.
Appropriate correction is required.

	


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 34-38 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claim 34 recites the limitation “subsequently”, which is indefinite. Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In light of the specification, the term “subsequently” in claim 34 appears to be used by the claim to mean “connected to” (e.g., see originally filed claims of 3/11/2022), while the accepted meaning is “afterward” The term is indefinite because the specification does not clearly redefine the term.
Second, Claim 34 recites the limitation "the GBD".  There is insufficient antecedent basis for this limitation for two reasons. First, because Claim 17 is withdrawn, the limitation of “the GBD” of Claim 34 has no proper antecedent.  Second, it is not clear if “the GBD” of Claim 34 is a polynucleotide sequence (as in Claim 17), or a polypeptide sequence, because both are present in the claimed molecule (see Fig. 1e of Applicant’s drawings). 
Third, Claim 34 recites the limitation “one or more” GalNAcs, which is a broad limitation, while the preamble of instant claim recites the limitation of “GalNAc”, which is singular and therefore a narrower limitation regarding the number of GalNAc molecules associated with the claimed product.  A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
Claim 35 recites the limitation "polynucleotide-polypeptide molecule" in regard to Claim 34.  There is insufficient antecedent basis for this limitation because Claim 34 is silent to a “polypeptide” component thereby rendering Claim 35 incomplete.
Second, Claim 35 recites the limitation "a transcription product of the target gene sequence" in regard to Claim 34.  There is insufficient antecedent basis for this limitation because Claim 34 is silent to a “target gene sequence” thereby rendering Claim 35 incomplete. Furthermore, although withdrawn Claim 17 recites a “target sequence”, this term is not defined by the claim(s) and does not appear in the specification, and therefore does not provide a proper antecedent for "a transcription product of the target gene sequence".
Third, Claim 35 recites the limitation "a transcription product of the specific protease cleavage gene sequence" in regard to Claim 34.  There is insufficient antecedent basis for this limitation because Claim 34 (as well as withdrawn Claim 17) are silent to a “specific protease cleavage gene sequence” thereby rendering Claim 35 incomplete. 
Fourth, Claim 35 recites the limitation "the GBD".  There is insufficient antecedent basis for this limitation because it is not clear if “the GBD” of Claim 35 is a polynucleotide sequence or a polypeptide sequence, because both are present in the claimed molecule (see Fig. 1e of Applicant’s drawings).
Dependent Claims 36-38 are included in the basis of this rejection because they do not clarify the indefinite terms.  
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 34, and 36-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krauss et al. (US 2022/0090055, filed 10/24/2019).

[AltContent: textbox ([img-media_image1.png])]Krauss teaches molecules comprising glycopeptides made by mRNA display. With respect to claim 34, Krauss teaches a polynucleotide-polypeptide based molecule comprising branched oligosaccharides consisting of mannose and N-Acetylglucosamine (GalNAcs) moieties, wherein the molecule comprises a mRNA transcribed from a DNA fragment comprising a GalNAcs binding domain (GBD) connected to a DNA-puromycin linker, puromycin, and a translated polypeptide of the GBD, wherein one or more GalNAcs are bound to the polypeptide GBD ([0020, 0044-0048, 0064-0067], Figs. 1, 2, & 11, see excerpt from Fig. 1 adjacent). Furthermore, in regard to the target sequence of the DNA fragment, it must be noted that 1) Claim 34 does not recite that the molecule comprises a transcription product of the “target sequence”, and 2) neither Applicant’s specification nor claims place any limitation on the target sequence, thus the term is so broad it reasonable encompasses the Shine-Dalgarno target sequence for ribosomal binding in the DNA fragment ([0020, 0208], see Figs. 2D & 11 of Krauss).
In regard to claims 36-38, Krause teaches the GBD comprising one, two, or three Serines ([0029], Table 10, see amino acid sequences on pgs. 14-23 and in Fig. 16), wherein the GBD comprises one, two, or three GalNAcs, depending on the round of mRNA display ([0220-0221, 0239], see Fig. 12, 14). Note that the transitional phrase “comprising” in the preamble of instant claims is open-ended and allows more than just the recited elements.
Accordingly, Krauss anticipates instant claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss et al. (US 2022/0090055, filed 10/24/2019), in view of Murray et al., (US 2021/0054018, filed 1/13/2017).

As discussed previously, Krauss teaches a polynucleotide-polypeptide based molecule comprising a mRNA that comprises the transcription product of a DNA fragment comprising a GBD, connected to a DNA-puromycin linker, puromycin, and a translated polypeptide comprising the GBD, wherein one or more GalNAcs are bound to the polypeptide GBD.
In In regard to claim 35 as per the target gene sequence, neither Applicant’s specification nor claims place any limitation on the target gene sequence, nevertheless, Krauss teaches the mRNA comprises an ORF ([0020, 0047, 0208], see Figs. 2D & 11 of Krauss) and encodes peptides that include not only the regions for GalNAcs binding but other regions including “IGDIR” sequences that are derived from the HIV gp120 envelope gene [0008], and teaches the usefulness of selecting target gene sequences for HIV antigen design [0018], and/or other glycopeptide antigens for immunotherapy [0106]. Thus, Kraus makes obvious that the molecule comprises a transcription product of a target gene sequence that corresponds to an antigen. 
In regard to claim 35 as per the specific protease cleavage sequence, Krauss teaches that the polynucleotide-polypeptide molecule further comprises a transcription product of a specific protease cleavage sequence such as enterokinase ([0094], see Fig. 7a). Thus, Kraus makes obvious that the molecule comprises the transcription product of a specific protease cleavage site.
However, although Krauss teaches the mRNA-polypeptide molecule made by ribosome display undergoes translation in vitro, they are silent with respect to a 5’ cap.
	With respect to claim 35 as per the 5’ cap, Murray teaches a mRNA-polypeptide molecule comprising made by ribosome display, wherein the mRNA comprises a 5’ cap [0219].
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the polynucleotide-polypeptide molecule as taught by Krauss and to combine a 5’ cap as taught by Murray with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Murray because 5’ cap would improve translation efficiency [0219]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1631